Citation Nr: 0506519	
Decision Date: 03/08/05    Archive Date: 03/21/05	

DOCKET NO.  04-00 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The appellant served on active duty for training from July 
1956 to December 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
VARO in Columbia, South Carolina, that denied entitlement to 
the benefit sought.  


FINDINGS OF FACT

1.  By a decision dated in January 1998, the Board denied 
entitlement to service connection for bilateral hearing loss.  

2.  The evidence associated with the claims file subsequent 
to the January 1998 Board decision is not new or significant, 
and need not be considered in order to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The January 1998 Board decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).  

2.  The evidence received since the January 1998 Board 
decision is not new and material and the claim for service 
connection for bilateral hearing loss is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
bilateral hearing loss.  Implicit in his presentation is the 
assertion that he has submitted new and material evidence 
sufficient to reopen a previously denied claim for 
entitlement to service connection for bilateral hearing loss.  
In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  It will then address the 
pertinent law and regulations and their application to the 
evidence of record.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants of what information or evidence is needed in 
order to substantiate a claim, and affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The RO provided this notice in correspondence dated in June 
2003.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412, 
422 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1)  Inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant did not explicitly contain the 
"fourth element," the letter did tell him to furnish 
information with regard to any person having relevant 
evidence, and advised him that he could furnish private 
records.  This information should have put him on notice to 
submit relevant evidence in his possession.  

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  All known 
medical records are in the claims folder.  Under these 
circumstances, the Board finds that there is no prejudice to 
the veteran in proceeding with a decision at this time.  The 
Board notes that all the VCAA essentially requires is that 
the duty to notify is satisfied and that claimants are given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

With regard to the duty to assist the veteran, the Board 
notes that private medical records have been associated with 
the claims folder and have been reviewed by both the RO and 
the Board in connection with the claim.  Accordingly, the 
Board concludes that VA has more than fulfilled its duty to 
assist the veteran in the case.  

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).  Notwithstanding 
the above, service connection may be granted for disability 
shown after service, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and an evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

The provisions of 38 C.F.R. § 3.385 (2004) define when 
hearing loss disability exists.  The fact that hearing loss 
disability is not identified during service is not fatal to a 
claim of service connection.  The issue is whether the 
disability is attributable to service.  "Where the regulatory 
threshold requirements for hearing disability are not met 
until several years after separation from service, the record 
must include evidence of exposure to disease or injury in 
service that would adversely affect the auditory system and 
post service test results meeting the criteria of 38 C.F.R. 
§ 3.385."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

New and Material Evidence

In this case, in a January 1998 decision, the Board denied 
entitlement to service connection for bilateral hearing loss.  
The Board found that competent evidence attributing remote 
onset of hearing loss to service had not been presented.  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence has been 
presented or secured with respect to that claim.  

If the Board determines that new and material evidence has 
been submitted, the case must be reopened and evaluated in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  There must be new 
and material evidence presented or secured since the time was 
finally disallowed on any basis (not only since the time that 
a claim was disallowed on the merits).  Evans v. Brown, 
9 Vet. App. 273 (1996).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that 
the claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring VA's 
statutory duty to assist the appellant in development of the 
claim has been fulfilled.  38 U.S.C.A. § 5108; Elkins v. 
West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 
12 Vet. App. 321, 328 (1999).  

Before the Board can evaluate the merits of a previously 
denied claim, it must first determine whether the veteran has 
submitted new and material evidence with respect to the 
claim.  See Elkins, 12 Vet. App. at 218.  After reviewing the 
record, and for the reasons expressed below, the Board is of 
the opinion that the appellant has not submitted new and 
material evidence sufficient to reopen his claim for 
entitlement to service connection for bilateral hearing loss.  

The record before the Board at the time of its January 1998 
decision included the service medical records reflecting 
normal auditory acuity.  Private audiogram studies done in 
July 1971 and October 1972 did not document the presence of 
hearing loss in either ear.  

Also of record at the time of the Board decision was a report 
of Bell tone audiogram testing done at a private facility in 
December 1995.  Bilateral hearing loss was shown.  The 
appellant stated that he had had problems hearing and 
understanding "for many years."  He claimed that while in 
service he was exposed to sounds of heavy artillery and 
tanks.  

Medical records associated with the file since the 1998 Board 
decision include private medical records dating from the mid-
1990's.  They refer primarily to the presence of 
sensorineural hearing loss.  The records include one report 
of an October 2002 visit at a private facility.  Notation was 
made that the claimant apparently had had a stroke on the 
left side about three years previously and this had caused 
his hearing to "go down."  The current assessment was 
sensorineural hearing loss by history "secondary to stroke."  

Other evidence includes statements from the veteran 
reflecting his opinion as to the etiology of his 
sensorineural hearing loss.  However, with respect to medical 
nexus, to the extent that any statements by him in support of 
his claim are intended as an attempt to establish that he has 
hearing loss related to service, it is well established that 
lay statements cannot be used to establish a nexus between 
any current disability and service.  The Court has held that 
when the determinative question is one of medical causation 
or diagnosis, only those specialized in medical knowledge, 
training, or experience are competent to opine on the medical 
evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In this case, the veteran's statements, and the medical 
evidence of record, are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
In Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court 
specifically stated "lay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C.A. § 5108."  
The veteran's statements are therefore not material.  

The medical records that are available do not support a 
showing of continuity of symptomatology for the time frame 
from service discharge until a time many years following 
service separation.  The Board notes there is no competent 
medical evidence linking any current hearing loss to the 
veteran's several months of active service in 1956.  None of 
the medical records available suggest a causal connection 
between any current hearing loss and military service.  
Accordingly, new and 



material evidence has not been received, and the claim for 
entitlement to service connection for bilateral hearing loss 
is not reopened.  


ORDER

New and material evidence sufficient to reopen the previously 
denied claim of entitlement to service connection for 
bilateral hearing loss has not been submitted and the claim 
is therefore denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


